 LOCAL NO. 1823 ELECTRICALWORKERSLocalNo. 1823,International Brotherhood of Electri-calWorkers,AFL-CIOand Electro-Media ofColorado,Inc. and Communications Workers ofAmerica,AFL-CIO. Case 27-CD-173May 29, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,JENIUNS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges initially filed on October 3, 1974, byElectro-Media of Colorado, Inc. (herein calledElectro-Media), alleging that Local No. 1823, Inter-national Brotherhood of ElectricalWorkers, AFL-CIO (herein called the ElectricalWorkers or theRespondent), had violated the Act by engaging incertain proscribed activity with an object of forcingor requiring the assignment of certain work describedbelow to employees represented by the ElectricalWorkers rather than to employees represented byCommunicationsWorkers of America, AFL-CIO(hereincalled the CommunicationsWorkers orCWA).A hearing was held before Hearing Officer AllisonE. Nutt on December 16, 1974. All parties appearedat the hearing and were afforded full opportunity tobe heard,to examineand cross-examinewitnesses,and to adduce evidence bearing on the issues.Thereafter, the Employer, the Respondent, and theCommunicationsWorkers filed briefs which havebeen duly considered.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthorityin thisproceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:I.THE BUSINESS OF THE EMPLOYERThe Employer, a Colorado corporation, is engagedin the business of installing sound systems andequipment, including telephones. It yearly receivesgoods valued at more than $50,000 directly from1The purchase order provides that the Employer furnish the sound andT.V. systemscomplete and operating as per plans, specifications, andaddendums,and that the systems include:an intercom system, anadministrative communication system,as per redesign by the electricalengineer;a classroom speaker assembly, an auditorium sound system, a218 NLRB No. 517outside the State of Colorado, and in October 1974 itwas performing certain work under a contract withEdward Electric Construction Company in theapproximate amount of $19,000. We find that theEmployer is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theElectricalWorkers and the Communications Work-ers are labor organizations within the meaning ofSection 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer is generally engaged in providingservices in several audiovisual fields, described ascloselyallied,yet individually different.Theseinclude the audio field, where it designs, sells, andinstalls all types of audio, sound reinforcement, andintercommunication equipment; the interconnectfield,which includes equipment installation designandthe sale and installation of telephone PBX keyequipment and related telephone products; themultimedia audiovisual field, which involves thedesign, sale, and installation of audio and videoequipment similar to the telephone because of itssimilar switching equipment and random-accessdigital retrieval systems; the audiovisual and instruc-tionalfield, including language laboratories andlearning systems, other areas of learning such asdriver-training lineequipment and video surveil-lance;and the custom equipment field, includingcustom fabrication and design of certain statusequipment involving solid state digital read-out typesof circuitry. Its operations cover Colorado andportions of Wyoming, Nebraska, New Mexico, andArizona.In the instant proceeding, the Employer is engagedas a subcontractor to furnish,install, and make finalconnection to console and auditorium sound andT.V. equipment at the Thornton high school projectatThornton,Colorado, pursuant to a purchaseorder' issued by Edward Electric ConstructionCompany, the prime contractor, and to maintain thesame during a 1-year warranty period followinginstallation.Although Edward is obligated to per-form initialwirepulling and conduit installationwork, the Employer's technicians may supervise theclassroomprojectorsystem,a music room system,and a television system.The Employeris to furnish all equipment,components, cable, etc., to insurean operating system and to make final connection to console andauditorium systems. Edward,on the other hand,was to pull allcable andmount and connect speakers. 18DECISIONSOF NATIONALLABOR RELATIONS BOARDEdward electricians performing that work. TheEmployer provides the labor for the work it performsat the Thornton project.On -August 14, 1974, the Employer's technician,Roland Frederickson, commenced the final hookupwork on the console, by uncoiling the house systemcable to prepare it for hooking down into theconsole. At this point, his work was interrupted, andhe was unable to perform the remaining hookuptasks,which included putting the tags in sequence,dressing them into the console, soldering the wiresdown, tying them off, dressing them, and trouble-shooting his work.As to the cause of the interruption, Edward J.Zaker, the Respondent's business representative,testified that pursuant to instructions from DennisThuis, the Respondent's business manager, he visitedthe Thornton project with a sign and leaflets statingthat Electro-Media was paying substandard wages.When he arrived, he conferred with Gene Willis, anEdward foreman and told him that Electro-Mediawas paying substandard wages and that his instruc-tions were to display the sign and pass out the leafletsat the Employer's gate "if Electro-Media stayed onthe job."Willis replied that Zaker was, in effect,requiring the removal of Frederickson inasmuch ashe,Willis, would not shut down the Thornton projectfor one man. While Zaker waited; Willis absentedhimself and on his return told Zaker that Frederick-sonwas leaving the project. Zaker thereuponwithdrew from the' premises.Frederickson's version of the interruption was, thatwhile at work on the console on the first day, he wasinterviewed by Willis; one Clark, Respondent's jobsteward for` Edward; Jeff Grazzi, a member of theRespondent; and Zaker. Frederickson claimed thathe overheard Zaker say to 'Grazzi that the Employerwould have to leave the job, which statement Zakerdenied.On the following day, when Fredericksonreturned to the jobsite,Willis told Frederickson thathe was to supervise the work of an electrician whowould do the hookup work. Frederickson observedthe electrician for the remainder of that day and partof the next day and during that period provided himwith a soldering iron and explained the sequence ofthe cables and how to attach them. It appears thatFrederickson did not perform any of the work taskshimself.In this regard,DennisL.Thuis, theRespondent's business manager, testified that imme-diately following the commencement of Frederick-son's work on the project he spoke to Mr. Wright ofEdward regarding permission for Frederickson tosupervise the installation and conceded suggesting toWright that the Employer could come out on theproject and "supervise the people that did it, whoeverdid it." Thuis, on the other hand, denied that he ortheRespondentwas seeking the CommunicationsWorkersrepresentedjobs at the Thornton jobsite.B.TheWork in DisputeThe work here in dispute involves the installationand maintenance of the console and auditoriumsound and T.V. systems and other installation andmaintenance work at the Thornton High Schoolproject in Thornton, Colorado, pursuant to Electro-Media's subcontract with Edward Electric Construc-tion Company.C.The Contentions of the PartiesThe Respondent contends that there is no reason-ablecause to believe that it violated Section8(b)(4)(D) of the Act on the ground that at no timedid it, nor does it now, claim the disputed work forthe employees it represents, and that at all materialtimes herein its sole purpose has been merely toinform the public of substandard wage rates alleged-ly being paid by Electro-Media. In support of itscontention it urges that the reassignment of the workby Edward did not result in the award of work to itsmembers and no picketing occurred.The Employer contends that it assigned theconnection work to employees represented by theCommunications Workers because it was bound todo so by its collective-bargaining contract with theCWA and, further, that the Respondent is unable tofurnish qualified workers for the final connectionwork because the sound systems, individually tai-lored to the customers' needs, are first assembled inits shop before installation and therefore require thatthe assembly workers perform the installation work.The Communications Workers claims the work onthe basis of its collective-bargaining contract with theEmployer.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed uponmethods for the voluntary adjustment of the dispute.The Respondent denies that its threat to picket theThornton School project was for purposes violativeof Section 8(b)(4)(D) and contends that its solepicketing object was to protest the Employer'ssubstandard wages. In support of its contention,Thuis testified that he had a survey made of Electro-Media's wage rates, which purportedly indicated thatits rates were substandard. However, it appears thatthe survey was outdated, in that it considered only LOCAL NO. 1823 ELECTRICALWORKERSElectro-Media's earlier wage rates, which were flatrates, and did not reflect its current wage rates, whichare by indices and categories. Thuis in fact testifiedthat he did not know what Electro-Media's wagerates were in August 1974, when the instant disputeoccurred, and that one would have to be "anengineer, or at least a design person to get the rate." 2Nor did he investigate or compare the several fringebenefits in the current Electro-Media collective-bargaining contract with ' those in the ElectricalWorkers contract with sound, communications andtelephone interconnect companies of Denver, Colo-rado, offered by it for wage rate comparisons.In our view, these facts, coupled with the above-described testimony relative to Frederickson's dis-placement from his job, clearly establish reasonablecause to believe that an object of the Respondent'sthreat to picket was to force the removal, from theirinstallation and maintenance work performed for theEmployer at the Thornton project, of employeesrepresented by the Communications Workers, andthereby to force the reassignment of that work fromemployees of the Employer to members of theRespondent.The parties have not agreed upon methods for thevoluntary adjustment of the dispute.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.As the Board has stated, the determination in ajurisdictional dispute case is an act of judgmentbased on commonsense and experience in weighingthese factors .3 The following factors are relevant inmaking a determination of the dispute before us.1.Certificationand collective-bargainingcontractsNeither of the labor organizations involved hereinhas been certified by the Board. However, theEmployer and the Communications Workers havemaintained collective-bargaining relations for severalyears and are currently parties to a contract effectivefrom April 1, 1974, to March 31, 1977, which coversthe employees who have been performing thedisputedwork. The current subcontract betweenEdward and Electro-Media requires Electro-Mediato furnish the particular equipment described andprovide the labor for the installation and mainte-nance thereof at the Thornton High School project.2 SeePainters& Drywall Finishers, Local No. 79, affiliated withInternationalBrotherhood of Painters and Allied Trades, AFL-CIO (RichardO'Brien Plastering Co),213 NLRB No. 106 (1974).3N.L.R.B v. Radio and Television Broadcast Engineers Union, Local19Since its inception in 1969, the Employer has hiredno employees represented by the Electrical Workersand has never had collective-bargaining agreementswith that Union. Accordingly, we fmd that thecontractual relationship between the Communica-tionsWorkers and the Employer favors the Commu-nications Workers.2.Company practiceThe Employer's past and present practice has beento assign work of the type here in dispute to itsemployees who are represented by the Communica-tionsWorkers. Accordingly, we find that the compa-ny practice favors assignment to employees repre-sented by the Communications Workers. As to thearea practice, sound system installation work in theDenver area is performed by seven or eight employ-ers under contract with the Electrical Workers, bytwo employers under contract with the Communica-tionsWorkers, and by some nonunion employers.Area practice thus appears inconclusive, and wetherefore find that this factor favors neither group ofemployees.3.Skills, efficiency, and economy ofoperationsEmployees represented by the CommunicationsWorkers have demonstrated to the Employer'ssatisfaction, since its inception in 1969, that theypossess the knowledge and skills necessary toperform the disputed work in a highly competentfashion.The Employerusesits own technicians to performthe work at the Thornton project because of theirfirsthandknowledge of the complexities of theequipment to be installed, of the manufacturedcomponents comprising the equipment, which theyobtain from the manufacturer, and of the design,fabrication, installations, andmaintenance of thesystems, all of which they perform. According to theEmployer, this use of its employees also increases itsefficiency,as evidenced by the fact that in theThornton project one of its employees designed andinstalled a detection device known as a Vandalarmsystem which, because it is not a standard compo-nent on the console, thereby demands a type of workthat requires more than mere technical installationskill but also particular knowledge of this system.As to economy of operations, the Employer pointsout that its subcontract with Edward requires it tomaintain the installed systems at the Thornton1212, International Brotherhoodof ElectricalWorkers, AFL-CIO [ColumbiaBroadcastingSystem],364 U S. 573(1961);InternationalAssociation ofMachinists,Lodge No 1743, AFL-CIO (J. A. Jones Construction Company),135 NLRB 1402 (1962). 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDproject for a 1-year warranty period, a task which itcontends can obviously be performed more economi-callyby the employees who installed it. TheEmployer further contends that the Respondent'sconduct causing an employee of the Employer to beousted from his job and forced to supervise anelectricianhired to perform his work, would, ifcontinued, necessarily decrease the Employer's effi-ciency and increase its labor costs.On the basis of the foregoing, we conclude that thefactors of specialized skills, efficiency, and economystrongly favor award of the disputed work toemployees represented by the CommunicationsWorkers.5.The Employer's assignment of workWe find that the Employer's assignment of thedisputedwork to employees represented by theCommunicationsWorkerswas based on soundbusiness considerations, including economy, efficien-cy, and maintenance of a stable work force.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees who arerepresented by the Communications Workers areentitled to the work in dispute. In reaching thisconclusion,we have particularly relied on theEmployer's assignment of the work to its employees;the fact that this assignment is consistent with theEmployer's past practice and its current collective-bargaining agreement with the CommunicationsWorkers; the fact that employees represented by theCommunications Workers possess the requisite skillsto perform the work; and the efficiency and economyof operations which result from such assignment. Weshall, therefore, determine the dispute before us byawarding the work involved herein to those employ-ees represented by the Communications Workers,but not to that Union or its members.Scope of AwardThe Communications Workers requests a broadwork award, contending that it is necessary to avoidsimilar disputes which are likely to occur in thefuture at other constructionsiteson which it isperforming similar installation work. We do not findthe record evidence herein sufficient to establish apattern of misconductsuggestiveof a likelihood thatthis dispute will extend to other jobsites or recur inthe future. Accordingly, we do not believe that thebroad order requested by the CommunicationsWorkers is appropriate at this time and, therefore,the determination herein shall apply only to theThorntonHigh School project presently underconsideration.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Electro-Media of Colorado, Inc.,representedbyCommunicationsWorkersofAmerica are entitled to install and maintain theconsole and auditorium sound and T.V. systems andother aforedescribed installation and maintenancework involved at the Thornton High School projectin Thornton, Colorado.2.Local No. 1823, International Brotherhood ofElectricalWorkers, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require the assignment of the above work toitsmembers or to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local No. 1823,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, shall notify the Regional Director forRegion 27, in writing, whether it will refrain fromforcing or requiring, by means proscribed by Section8(b)(4)(D) of the Act, the assignment of the work indispute to employees represented by the ElectricalWorkers, rather than to employees represented bythe Communications Workers.